             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 1 of 12



LAW OFFICE OF DAVID H. FAUX, P.C.
David H. Faux
1180 Avenue of the Americas, 8th Floor
New York, NY 10036

Attorney for Plaintiff
Outhouse PR, LLC d/b/a Women You Should Know, Plaintiff


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  OUTHOUSE PR, LLC d/b/a WOMEN YOU
  SHOULD KNOW                                        1:19CV-5979

                     Plaintiff,
                                                      COMPLAINT WITH JURY DEMAND
  -v-

  NORTHSTAR TRAVEL MEDIA, LLC

                    Defendant


        Plaintiff Outhouse PR, LLC (“Outhouse PR” or “Plaintiff”), by its attorneys, Law Office

of David H. Faux, P.C., for its Complaint against defendant Northstar Travel Media, LLC

(“Defendant”), alleges as follows:

                                           Introduction

        1. The claims asserted in this action arise out of Defendant’s infringement of Plaintiff’s

incontestable federal registration for the WOMEN YOU SHOULD KNOW trademark, as well as

attendant acts of unfair competition. Plaintiff has brought this action to put an end to

Defendant’s wrongful conduct.

        2. Outhouse PR, LLC (“Outhouse PR”) is a digital media property and community

showcasing the stories and professional talents of dynamic women around the world via the

website https://womenyoushouldknow.net. The website posts premium editorial content daily,


                                                 1
             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 2 of 12



which includes exclusive interviews and profiles of a variety of women with diverse

backgrounds and ages, including (and not by way of limitation) all races, national origins, and

ethnic backgrounds. It also covers a range of lifestyle topics related to women such as career,

consumption, health and wellness, entertainment, sports/athletics, politics, and news stories.

Outhouse PR markets and advertises these services under the WOMEN YOU SHOULD KNOW

trademark.

       3. Defendant is a company that publishes content related to travel. Defendant is

using the trademark WOMEN YOU SHOULD KNOW as the title of several web pages

including those located at https://www.businesstravelnews.com/Women-You-Should-

Know/2018, https://www.businesstravelnews.com/Women-You-Should-Know/2019, and

elsewhere. These pages provide summaries of profiles to women with biographies of note, with

links to full profiles, also using the WOMEN YOU SHOULD KNOW trademark. The

information is provided as entertainment and education of the accomplishments of

notable women.

       4. The use of such designation improperly trades on the goodwill Outhouse PR has

established in its WOMEN YOU SHOULD KNOW mark through a substantial investment of

time and resources, and is likely to result in the confusion and deception of the trade and

consuming public. Thus, Outhouse PR has commenced this action to protect and defend its

valuable trademark rights against Defendant’s acts of, inter alia, trademark infringement and

unfair competition under U.S. and New York law.




                                    Parties, Jurisdiction and Venue


                                                 2
             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 3 of 12



       5. Plaintiff Outhouse PR is a Limited Liability Company organized under the laws of the

State of New York that maintains offices at P.O. Box 286255, New York, NY 10128, USA.

       6. Upon information and belief, defendant Northstar Travel Media is the owner of “BTN

Group,” which maintains offices at 100 Lighting Way, Secaucus, NJ 07094, USA.

       7. This is a civil action arising out of Defendant’s infringement of a federally registered

trademark owned and used by Outhouse PR; and unfair competition, all in violation of §§ 32(1)

and 43(a) of the U.S. Trademark Act of 1946, as amended (the “Lanham Act”), 15 U.S.C. §§

1114(1), 1125(a), and New York State law.

       8. This Court has original jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338 and 15 U.S.C. § 1121.

       9. Upon information and belief, this Court has personal jurisdiction over Defendant under

CPLR 301 and 302 by virtue of the physical location of Northstar Travel Media’s offices within

this State and this District; the commission of tortious conduct as described herein in the State of

New York and this District; and the transaction of business within the State of New York and

this District. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).




                            Outhouse PR’s Services and the Success of its
                            WOMEN YOU SHOULD KNOW Trademark

        10. Outhouse PR has used the WOMEN YOU SHOULD KNOW trademark in various

forms since its incorporation in 2010 and it owns the incontestable registration for the trademark

WOMEN YOU SHOULD KNOW, U.S. Registration No. 4,139,149, which has been used since

at least September 2011 with a wide variety of services including online social networking


                                                 3
            Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 4 of 12



services provided through a community website; online social networking services in the field

of women's extraordinary biographical achievements; online social networking services in the

field of women's extraordinary biographical achievements provided via a website.

       11. Through its efforts, Outhouse PR has achieved great success and notoriety in the

online journalism industry. One of the most compelling features of the Women You Should

Know website is the original series of video profiles. These mini-documentary films feature

interviews and an in-depth look at remarkable females that cross all races, national origins,

ethnicities, age groups, and professional paths. All of the foregoing services are advertised and

promoted under the WOMEN YOU SHOULD KNOW trademark, and Outhouse PR has

invested resources advertising and promoting its services offered under the WOMEN YOU

SHOULD KNOW trademark.

       12. Outhouse PR also owns common law rights in the distinctive WOMEN YOU

SHOULD KNOW trademark that are protectable at law by virtue of Outhouse PR’s continuous

and exclusive use of same in connection with the services described above.

       13. Outhouse PR had occasion to issue a one-day license as settlement with a prior

infringing party who paid $1,750.00 for that single day of use. The $1,750.00 is the amount

Outhouse PR would request from any party using the WOMEN YOU SHOULD KNOW after

that infringer received actual notice of the pertinent federal registrations and common law rights,

but continued its unauthorized use, nonetheless.

       14. By virtue of its continuous and substantial use of the WOMEN YOU SHOULD

KNOW trademark, the quality of the services offered by Outhouse PR under the mark, and the

high level of success that Outhouse PR has achieved providing those services over time,


                                                   4
            Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 5 of 12



Outhouse PR has developed substantial, valuable goodwill with respect to the WOMEN YOU

SHOULD KNOW trademark.

        15. The widespread promotion and use of the WOMEN YOU SHOULD KNOW

trademark by Outhouse PR has caused the trade and public to associate the WOMEN YOU

SHOULD KNOW trademark with Outhouse PR and caused the trade and public to believe that

the services offered under or in connection with the WOMEN YOU SHOULD KNOW

trademark are exclusively associated with, or are sponsored or licensed by, Outhouse PR.




                                     Defendant’s Wrongful Activities

       16. Defendant, in common with the rest of the trade and consuming public, is on notice of

Outhouse PR’s rights in the WOMEN YOU SHOULD KNOW trademark and of the goodwill

represented and symbolized thereby.

       17. Outhouse PR discovered in June, 2017 that Defendant was using WOMEN YOU

SHOULD KNOW on a page on its website offering services which includes biographical

information for notable women under the identical designation WOMEN YOU SHOULD

KNOW (the “Infringing Designation”), without authorization and in a manner designed to

confuse consumers.

       18. Outhouse PR sent a cease-and-desist letter to Ms. Elizabeth West of the The BTN

Group and The Business Travel News publication, both of which are part of Northstar, alerting

her to the trademark infringement.

       19. In early 2019, Outhouse PR noticed that Defendants not only continued to use the

Infringing Designation, but expanded its use into subsequent years.

                                                5
              Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 6 of 12



       20. In April, 2019, Outhouse PR wrote another cease-and-desist letter to Defendant.

Defendant responded that it would continue to use Plaintiff’s mark regardless of its registration

and regardless of its incontestability.

       21. In May, 2019, Outhouse PR responded to Defendant, re-iterating the significance of

its trademark rights. Defendant repeated its position that it would continue use of the Infringing

Designation regardless of any rights bestowed upon Plaintiff by United States and New York

State laws.

       22. Defendant’s Infringing Designation is identical to Outhouse PR’s WOMEN YOU

SHOULD KNOW trademark in appearance, sound and commercial impression. WOMEN YOU

SHOULD KNOW (Plaintiff) and WOMEN YOU SHOULD KNOW (Defendant) are identical

and visually identical in that they both contain only the phrase WOMEN YOU SHOULD

KNOW.

       23. The risk of confusion with Outhouse PR’s WOMEN YOU SHOULD KNOW mark is

clear. Outhouse PR and the BTN Group (owned by Defendant Northstar Travel Media) are both

New York-based companies promoting notable women. Consumers cannot help but be deceived

by Defendant’s use of the identical mark being used in identical services through identical

channels of trade.

       24. In light of all of the foregoing, Defendant’s use of the Infringing Designation is likely

to cause confusion, mistake or deception, in that relevant consumers are likely to believe

incorrectly that Defendant is authorized, sponsored or approved by, or otherwise affiliated with,

Outhouse PR.




                                                 6
             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 7 of 12



       25. Defendant was personally alerted to Plaintiff’s incontestable and ongoing registration

at least as early as June 29, 2017, yet they have wantonly and willfully continued its aggravated

use of the Infringing Designation.

       26. As late as May 15, 2019, Defendant has stated that it intends to continue using the

Infringing Designation despite repeated requests for cessation and attempts at resolution.

       27. Defendant is not now, nor ever been, affiliated, connected or otherwise associated

with Outhouse PR, and Outhouse PR has never consented or authorized Defendant to use the

confusingly identical Infringing Designation.

       28. Defendant have used the Infringing Designation with knowledge of, and in willful

disregard of, Outhouse PR’s prior trademark rights and with aggravated intent to obtain a

commercial advantage for its services that it otherwise would not have.

       29. Outhouse PR has no adequate remedy at law.




                                 FIRST CLAIM FOR RELIEF
                  Trademark Infringement Under Section 32(1) of the Lanham Act

       30. Outhouse PR repeats and realleges each and every allegation set forth in the

foregoing paragraphs as if fully set forth herein.

       31. Outhouse PR is the owner of the incontestable federal trademark registration for the

WOMEN YOU SHOULD KNOW trademark described above.

       32. Defendant, with full knowledge of Plaintiff’s incontestable federal trademark

registration, and without Outhouse PR’s consent or authorization, has used and continues its

aggravated, wanton, and willful use in commerce of the Infringing Designation, which is

                                                     7
             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 8 of 12



confusingly identical to Outhouse PR’s registered WOMEN YOU SHOULD KNOW mark, in

connection with the advertising and promotion of Defendant’s services.

       33. Under 15 U.S.C. § 1114(1), the use in commerce of a colorable imitation of a

registered trademark like Outhouse PR’s WOMEN YOU SHOULD KNOW trademark in

connection with the advertising of any goods or services on or in connection with which such use

is likely to cause confusion, or to cause mistake or to deceive, is prohibited.

       34. By advertising and promoting services under the Infringing Designation, and by

willful, wanton, and aggravated infringement, and by having both the right and ability to control

such infringing activity and a direct financial interest in such activity, Defendant is engaged in

willful, wanton, and aggravated trademark infringement in violation of 15 U.S.C. § 1114(1) that

has caused damage to Outhouse PR and its WOMEN YOU SHOULD KNOW trademark.

       35. Accordingly, Plaintiff is entitled to an injunction against Northstar from presenting

the mark in any and all future issues and transmissions of its materials, judgment for lost profits

and a reasonable royalty comprising retroactive daily licenses for Defendant’s knowing and

unauthorized use since at least as early as June 29 of 2017, the costs of the action, and reasonable

attorney’s fees.




                                SECOND CLAIM FOR RELIEF
         Infringement and Use of False Designations of Origin Under Section 43(a)(1)(A) of
                                     the Lanham Act

       36. Outhouse PR repeats and realleges each and every allegation set forth in the

foregoing paragraphs as if fully set forth herein.




                                                     8
             Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 9 of 12



        37. By advertising and promoting related services under the Infringing Designation, or by

knowingly and materially contributing to such wrongful use, or by having both the right and

ability to control such wrongful activity and a direct financial interest in such activity, Defendant

is engaged in willful, wanton, and aggravated acts of unfair competition in violation of 15 U.S.C.

§ 1125(a) that have caused damage to Outhouse PR and its WOMEN YOU SHOULD KNOW

mark.

        38. Accordingly, Plaintiff is entitled to an injunction against Northstar from presenting

the mark in any and all future issues and transmissions of its materials, judgment for lost profits

and a reasonable royalty comprising retroactive daily licenses for Defendant’s knowing and

unauthorized use since at least as early as June 29 of 2017, the costs of the action, and reasonable

attorney’s fees.




                                   THIRD CLAIM FOR RELIEF
                                Common Law Trademark Infringement

        39. Outhouse PR repeats and realleges each and every allegation set forth in the

foregoing paragraphs as if fully set forth herein.

        40. By advertising and promoting related services under the Infringing Designation, or by

knowingly and materially contributing to such wrongful use, or by having both the right and

ability to control such wrongful activity and a direct financial interest in such activity, Defendant

is engaged in aggravated, willful, and wanton trademark infringement in violation of New York

common law that has caused damage to Outhouse PR and its WOMEN YOU SHOULD KNOW

mark.



                                                     9
            Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 10 of 12



       41. Accordingly, Plaintiff is entitled to an injunction against Northstar from presenting

the mark in any and all future issues and transmissions of its materials, judgment for lost profits

and a reasonable royalty comprising retroactive daily licenses for Defendant’s knowing and

unauthorized use since at least as early as June 29 of 2017, punitive damages, the costs of the

action, and reasonable attorney’s fees.




                                   FOURTH CLAIM FOR RELIEF
                                   Common Law Unfair Competition

        42. Outhouse PR repeats and realleges each and every allegation set forth in the

foregoing paragraphs as if fully set forth herein.

       43. By advertising and promoting related services under the Infringing Designation, or by

knowingly and materially contributing to such wrongful use, or by having both the right and

ability to control such wrongful activity and a direct financial interest in such activity, Defendant

are engaged in willful acts of unfair competition in violation of New York common law that have

caused damage to Outhouse PR and its WOMEN YOU SHOULD KNOW mark.

       44. Accordingly, Plaintiff is entitled to an injunction against Northstar from presenting

the mark in any and all future issues and transmissions of its materials, judgment for lost profits

and a reasonable royalty comprising retroactive daily licenses for Defendant’s knowing and

unauthorized use since at least as early as June 29 of 2017, punitive damages, the costs of the

action, and reasonable attorney’s fees.

       WHEREFORE, Plaintiff prays for a judgment:




                                                 10
              Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 11 of 12



          1. Permanently enjoin and restrain Defendant, their officers, agents, servants, employees,

attorneys, successors or assigns, and all persons or entities acting in concert or participation with

them or any of them, from the advertising and/or promotion in the United States of any related

services that:

                 (a) use or depict in any way the WOMEN YOU SHOULD KNOW designation, or

          any other designation that is confusingly similar to the WOMEN YOU SHOULD KNOW

          trademark; and

                 (b) any other false designation of origin or false description or representation or

          any other thing calculated or likely to cause confusion or mistake in the mind of the trade

          or public or to deceive the trade or public into believing that Defendant’s business and

          services are in any way associated or affiliated with or related to Outhouse PR and

          services offered under the WOMEN YOU SHOULD KNOW trademark;

          2. Directing Defendant to remove the term WOMEN YOU SHOULD KNOW from

Defendant’s website;

          3. Directing Defendant to compensate Outhouse PR a reasonable royalty arising from the

conduct complained of herein, pursuant to 15 U.S.C. § 1117(a);

          4. Punitive damages pursuant to New York common law;

          5. Awarding Outhouse PR its reasonable attorneys’ fees, taxable costs and disbursements

of this action, pursuant to 15 U.S.C. § 1117; and

          6. Awarding Outhouse PR such other and further relief as the Court deems just and

proper.



                                                  11
            Case 1:19-cv-05979 Document 1 Filed 06/26/19 Page 12 of 12




                                            JURY DEMAND
Outhouse PR demands a trial by jury on all claims and defenses so triable, pursuant to Fed. R.

Civ. P. 38. This request is without Prejudice to, or waiver of, Plaintiff’s right to move for

judgment in their favor, pursuant to Fed. R. Civ. P. 12 and/or 56, on all issues that may be

decided by the Court.



Dated: June 26, 2019                                  LAW OFFICE OF DAVID H. FAUX, P.C.
       New York, New York

                                              By:     S/David H. Faux_____________
                                                      David H. Faux
                                                      1180 Avenue of the Americas, 8th Floor
                                                      New York, NY 10036
                                                      (917) 391-9468

                                                      Attorney for Plaintiff
                                                      Outhouse PR, LLC




                                                 12
